Case: 1:19-cr-00869 Document #: 67-3 Filed: 04/12/21 Page 1 of 10 PageID #:442




                       EXHIBIT C
Case: 1:19-cr-00869 Document #: 67-3 Filed: 04/12/21 Page 2 of 10 PageID #:443
Case: 1:19-cr-00869 Document #: 67-3 Filed: 04/12/21 Page 3 of 10 PageID #:444
Case: 1:19-cr-00869 Document #: 67-3 Filed: 04/12/21 Page 4 of 10 PageID #:445
Case: 1:19-cr-00869 Document #: 67-3 Filed: 04/12/21 Page 5 of 10 PageID #:446
Case: 1:19-cr-00869 Document #: 67-3 Filed: 04/12/21 Page 6 of 10 PageID #:447
Case: 1:19-cr-00869 Document #: 67-3 Filed: 04/12/21 Page 7 of 10 PageID #:448
     Case: 1:19-cr-00869 Document #: 67-3 Filed: 04/12/21 Page 8 of 10 PageID #:449




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

INTHE MATTER OF THE APPLICATION                                            UNDERSEAL
OF THE UNITED STATES OF AMERICA FOR                                        No 18 GJ 385
AN ORDER RELATING TO UNKNOWN
FACEBOOK ACCOUNTS                                                          Rub6n    Castillo

                                                                           Chief Judge




                               ORDER TO SERVICE PROVIDER

      THIS       MATTER        has come       before       the    Court pursuant          to   an application    by


Tiffany   Ardam and Matt          Hiller      attorneys          for the   government          which    application



relates    to    identifying    Facebook           accounts       including       Facebook        and    Facebook



Messenger        associated    with   at   least    one or more of the following               email accounts    or



phone numbers collectively            the   Target         Accounts

            0    847   668-1888


            0    847   272-0944


            0    tomaszosadzinski gmailcom


            0
                 ired7up gmailcom

            0    tosadzin maildepaul edu and

            0    tommyosadzinski att net

      In   its   Application     the government             requests       that   this   Court enter an order


granting the following relief



                 Requiring Facebook to provide historical records                        and other non-content


                 information for any of            its   respective    accounts     active       suspended and
It

            Case: 1:19-cr-00869 Document #: 67-3 Filed: 04/12/21 Page 9 of 10 PageID #:450




                          removed from        the account creation date to the present for any accounts



                          associated     with the Target Accounts


               Upon      consideration of the government's Application



               IT IS      HEREBY FOUND THAT                       The government has                 set forth         specific     and


     articulable         facts    showing that      there    are       reasonable         grounds     to    believe          that   the



     historical      records       and   other     non-content             information      sought         are    relevant          and


     material to an ongoing criminal investigation



               IT IS      ORDERED           THAT    pursuant          to    Title   18 United        States       Code        Section



     2703 d      Facebook provide


                     a    For the period of time from the account                         creation    d ate      to    the   present


     customer or subscriber account                 information for any Facebook                      accounts          associated



     with the Target Accounts                 active suspended and removed including                                   any    names

     dates   of service          IP addresses means and source of payment                       for services            including


     any    credit   card or bank        account    number            friend lists        push tokens            and associated


     email accounts         or phone     numbers and


                  b      For any accounts        identified       in response        to   subparagraph            d      customer


     or    subscriber       account      information        for    any       accounts       linked     by        cookies       email



     addresses IP addresses or phone numbers


              IT IS      FURTHER ORDERED THAT                         the application       and Order are sealed                  until



     otherwise ordered            by the Court and that pursuant                    to Title   18 United              States   Code


     Section    2705 b           Facebook   shall not   disclose        to   any person including                the subscriber



     or customer to which             the   materials relate the              existence      of this   Order           unless and




                                                                  2
    Case: 1:19-cr-00869 Document #: 67-3 Filed: 04/12/21 Page 10 of 10 PageID #:451




until   a   a year from the date         of the Order to Service        Provider unless extended             or



b further    order of the Court except that the Service              Provider       may   disclose    the Order



to Service Provider        to   an attorney   for the Service   Provider for the purpose         of receiving



legal   advice


         IT IS   FURTHER ORDERED                  that this Court's orders and the            application    be


sealed until further notice of this Court except that copies                 of the Order to the Service



Provider in      full   or redacted   form may be     served by law enforcement            officers   assisting


in the investigation         on any   service     provider   and   their representatives         agents and


employees as necessary            to effectuate    this Court's    Order   to the   Service Provider



                                                             ENTERED




                                                             RUBRN CASTILLO
                                                             Chief Judge

                                                             United States    District     Court




Date      1151k




                                                      3
